  Case 18-12246             Doc 24    Filed 01/22/19 Entered 01/22/19 15:29:49                 Desc Main
                                        Document     Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT

                               WESTERN DISTRICT OF TENNESSEE



In Re:                                             )
                                                   )              Case No. 18-12246
Virginia Spencer                                   )
   Debtor(s).                                      )


                 TRUSTEE’S APPLICATION FOR AUTHORITY AND APPROVAL TO

              EMPLOY TODD CLOUSER, A MEMBER OF REMAX REALTY SOURCE,

              AND APPROVE LISTING AGREEMENT FOR SALE OF REAL PROPERTY

         Michael Tabor, the Chapter 7 Trustee herein, pursuant to 11 U.S.C. §327, respectfully states:


         1.   The Applicant is the duly qualified and acting Chapter 7 Trustee of the bankruptcy estate of

              Virginia Spencer .


         2. Todd Clouser, a member of ReMax Realty Source, (jointly referred to hereafter as “Local

              Listing Broker”) has the expertise and knowledge to assist the Chapter 7 trustee with the listing

              and sale of real property located at 627 KELLER ST BOLIVAR, TN 38008, legally described

              as follows:


              Parcel Number: 035070I G 00400

              Census Tract: 470699503.001071

              Carrier Route: C001

              Abbreviated Description: DIST:01 JACKSON KELLER H 3PT2 MAP REF:070I

              hereinafter referred to as the “Real Property”.


         3.   The Debtors have not declared the Real Property as exempt.
Case 18-12246       Doc 24      Filed 01/22/19 Entered 01/22/19 15:29:49                 Desc Main
                                  Document     Page 2 of 3


    4. The Chapter 7 Trustee desires to employ Local Listing Broker to provide professional services

        on behalf of this bankruptcy estate for the listing and sale of the Real Property identified

        hereinabove, in which the above-named Debtor holds an interest. The Local Listing Broker is

        requesting a commission of two percent (2%) of the gross sale proceeds. All fees and expenses

        will be presented to the Court for approval prior to payment. The buyer’s agent, if one is

        involved in the sale, will be paid 2% of the gross sale proceeds.


    5. Attached hereto as Exhibit “A” is the duly executed and verified statement on behalf of the

        Local Listing Broker that their employees and members are disinterested persons, as the term

        is used in the Bankruptcy Code, do not hold an interest adverse to the bankruptcy estate, is not

        aware of any connection with the Debtor, creditors, any other party in interest, their respective

        attorneys or accountants, the United States Trustee or any person employed in the Office of the

        United States Trustee and understand there is a continuing duty to disclose any such adverse

        interest.


    6. Notice of this Application is being served upon the Office of the United States Trustee, Debtor’s

        counsel, Debtor and all parties of interest in this matter.


    7. Attached hereto as Exhibit “B” is a copy of the Listing Agreement and the Chapter 7 Trustee

        requests that the Court approve this Agreement, which the Chapter 7 Trustee has executed on

        behalf of this bankruptcy estate.


    8. BK Global Real Estate Services (“BK Global”) has been retained by the Chapter 7 Trustee and

        BK Global has agreed to fully cooperate with Local Listing Broker, and to be paid 2% of the

        gross sale proceeds.


    9. Mr. Cooper claims a mortgage interest in and to the Real Property known as 627 KELLER ST

        BOLIVAR, TN 38008 and has consented to the sale of the Real Property subject to their security
  Case 18-12246          Doc 24    Filed 01/22/19 Entered 01/22/19 15:29:49                Desc Main
                                     Document     Page 3 of 3


            interest.


         WHEREFORE, the Trustee prays the Court enter an Order approving and authorizing the

employment of Todd Clouser, a member of ReMax Realty Source, to perform professional services on

behalf of this bankruptcy estate, for the listing and sale of the Real Property known as 627 KELLER ST

BOLIVAR, TN 38008, in which the Debtor holds an ownership interest; and for such other and further relief

as the Court deems necessary.


         DATED this the 22nd day of January, 2019.

                                                         /s/ Michael T. Tabor

                                                         *MICHAEL T. TABOR, #4736

                                                         CHAPTER 7 TRUSTEE

                                                         P.O. BOX 2877

                                                         JACKSON, TN 38302-2877

                                                         (731)424-3074



                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing has been served on the following
electronically or by mailing a copy of the same postage pre-paid.

         This the 22nd day of January, 2019.



                                                         /s/ Michael T. Tabor

                                                         MICHAEL T. TABOR

Postage Pre-Paid

Debtor

All Entities on Matrix

Electronically

Attorney for Debtor

U.S. Trustee
